DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on May 4, 2022 is acknowledged.  The traversal is on the ground(s) that group I claims are essentially generic to group II claims and that there would be no undue burden to examiner claims of both Group I and II.  This is not found persuasive because Group I claims require a chemically amplified photoresist (the photoresist composition includes a photoacid generator) and the Group II claims do not require a chemically amplified photoresist and require a process of implanting ions via doping.  Group II claims do not recite the same/similar processes or compositional components as that required by Group I and would place undue burden on the Examiner and would require different fields of search.  Claims 10-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2015/0355549 (hereinafter referred to as Xie).
Xie, in the abstract, in [0027], [0050]-[0053], [0057], [0060]-[0061], discloses a substrate that has more than one layers disposed on the surface of the substrate (includes claimed underlayer, and material layer), and coating a photoresist layer, that has a photoacid generator in its composition, on the substrate (substrate with layers on its surface), subjecting the photoresist layer to electromagnetic radiation exposure selectively (claimed exposing a first portion).  Xie discloses in [0050] that the photoresist layer is subjected to both pre-exposure bake and post-exposure bake processes.  Xie in [0011], discloses that the electric field is applied to the substrate during the heating (bake).  Xie teaches in [0033], that the photoacid generated in the photoresist is driven in a direction perpendicular to the magnetic field, i.e., the acid generated drifts vertically downwards into the direction of the underlying layers .  Xie in the abstract, [0011], in [0018], [0051], [0065], and [0073], discloses that the electric field is applied during the heating process and that the electric field is controlled in a manner that the acid is driven in a direction parallel to the latent image lines (vertical) and not diffused randomly and thereby the line and space pattern developed have less line edge roughness.  Xie teaches the same claimed layers that have the same claimed composition and subjects the layers to the same claimed heating and electric field/magnetic field and will inherently cause the acid to drift into a predetermined portion of the underlayer underlying the exposed portion of the overlying photoresist (claims 1-3).  Xie, in [0049], and [0063], discloses that the temperature during post-exposure bake is about 90 degree Celsius (claim 4).  Xie, in claim 11, discloses that the electric field strength is about 100MV/m (claim 5).  Xie, in [0076], discloses that the magnetic field strength applied to the photoresist layer is about 10 Tesla (claim 6).  Xie, in [0060], [0079]-[0080], discloses that the photoresist layer that has been subjected to the exposure process and heating, is then developed in an alkali developer i.e., exposed portions (claimed first portion) is removed (developed away) and the pattern in the photoresist layer is formed as line and space pattern i.e., mandrels (line pattern) have the claimed corner angle (~90 degrees), and using the photoresist patterns to transfer the pattern to the layer underlying the photoresist via etching i.e., the same line and space patterns are transferred to the underlying layers ([0027], the substrate has more than one layer underlying the photoresist and above the substrate (claims 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2015/0355549 (hereinafter referred to as Xie) in view of U. S. Patent Application Publication No.2010/0203299 (hereinafter referred to as Abdallah).
Xie is discussed in paragraph no. 4, above.
The difference between the claims and Xie is that Xie does not disclose that the layer (or layers) under the photoresist has additives in an organic polymer solvent (claim 8).  Xie does not disclose that the one of the layers that are under the photoresist can be a hardmask as recited in claim 9.
Abdallah, in [0034], lines 2-5, in [0036], and [0037], discloses that the substrates over which the underlying coating is applied includes a number of layers including a substrate coated with a metal (material layer) such as copper, aluminum etc., silicon nitride layer, silicon oxynitride layer i.e., the substrate includes the claimed hardmask layer sandwiched between the material layer and underlying coating.  Abdallah , in [0037], discloses that the underlayer coating includes a polymer and additives in an organic solvent.
Therefore, it would be obvious to a skilled artisan to modify Xie by employing the compositional component taught by Abdallah in the underlayer and using a hardmask layer in the stack underlying the photoresist as taught by Abdallah because Xie teaches that the substrate prior to being coated with the photoresist layer includes more than one layers and can be any desired layer and in [0007] teaches that features from the photoresist are transferred to the underlying substrate and that the method is related to integrated circuit manufacture, and Abdallah, in [0036], discloses that the substrates with both inorganic and organic coatings are useful in integrated circuits.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM .  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 21, 2022.